Citation Nr: 0739754	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  04-41 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for residuals of a left 
hip stress fracture.

4.  Entitlement to service connection for a right foot 
injury.

5. Entitlement to service connection for bilateral flat feet.

6.  Entitlement to an initial compensable evaluation for a 
left third metatarsal fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 until 
February 1994, including a tour of duty in the Southwest Asia 
Theater of Operations from April 1991 until July 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The issues of entitlement to service connection for bilateral 
flat feet and entitlement to an initial compensable 
evaluation for a left third metatarsal fracture are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The veteran is not shown to have a currently diagnosed 
right knee condition.

2.  A left knee condition was not incurred in or aggravated 
by active service.

3.  Residuals of a left hip stress fracture were incurred in 
or aggravated by active service.

4.  A right foot injury was not incurred in or aggravated by 
active service.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a 
right knee condition have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2007).  

2.  The criteria for a grant of service connection for a left 
knee condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2007).  

3.  The criteria for a grant of service connection for 
residuals of a left hip stress fracture have been met. 
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  

4.  The criteria for a grant of service connection a right 
foot injury have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran dated in September 2003, March 2005 and 
March 2006 that fully addressed all notice elements.  

Concerning the claim for entitlement to service connection 
for a right foot injury, the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the 
AOJ.  Under such circumstances, VA's duty to notify may not 
be "satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on March 2005 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim(s) and 
requested the appellant submit evidence and/or information in 
her possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  In fact, after the March 2005 letter, the veteran, 
through her representative, indicated the evidence of record 
appeared complete and was sufficient to make a fair decision.  

Although there was no reajdudication after the March 2005 
letter was sent, the Board finds that any deficiency in the 
notice to the veteran or the timing of such notice is 
harmless error. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Specifically, the veteran has been afforded 
appropriate notice in March 2005 and even prior to the March 
2005 letter, she had actual knowledge of the elements 
required to substantiate a service connection claim and the 
need to submit evidence in support of her claim, albeit in 
the context of her other claims.  Additionally, the veteran's 
representative has submitted arguments in October and 
November 2007 which indicated actual knowledge of what was 
needed to substantiate the claim of service connection.  
Therefore, it is reasonable to believe that the veteran 
understood what was needed to prevail. See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As such, there is 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and private medical records.  Additionally, 
the veteran was afforded a VA medical examination in May 
2004.  Significantly, neither the veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Merits of the Claim

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may be established for a Persian Gulf 
veteran who develops a chronic disability resulting from an 
undiagnosed illness, including an undiagnosed illness 
exhibited by signs or symptoms involving the skin, which 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 72 Fed. Reg. 
68507 (2007).  However, if signs or symptoms are medically 
attributed to a diagnosed (rather than an undiagnosed) 
illness, the Persian Gulf War presumption of service 
connection does not apply. VAOPGCPREC 8-98 (Aug. 3, 1998), 63 
Fed. Reg. 56703 (1998); see also Neumann v. West, 14 Vet. 
App. 12, 22-23 (2000).

Right Knee

The veteran seeks service connection for a right knee 
condition.  Service medical records reflect complaints and 
treatment for the right knee.  For example, a September 1993 
radiologic consultation indicated the veteran complained of 
retropatellar pain and knee locking.  However, there is no 
evidence of a currently diagnosed disability.  Rather, an x-
ray performed in connection with the May 2004 VA examination 
found the right knee was unremarkable.  The examiner 
concluded there were minimal symptoms of the knees other than 
the left anterior cruciate ligament tear that occurred after 
service.

Under these circumstances, for the Board to conclude that the 
veteran has a right knee condition that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the September 2003 
and March 2005 letters from the RO to her, but she has failed 
to do so.  A claimant has a responsibility to present and 
support a claim for benefits under laws administered by the 
VA, 38 U.S.C.A. § 5107(a), and the veteran was clearly 
advised in the letters of the need to submit medical evidence 
of a current disorder and a relationship between a current 
disorder and an injury, disease or event in service.  While 
the veteran is clearly of the opinion that she has a current 
right knee condition that is related to service, as a 
layperson, the veteran is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board has also considered the application of the criteria 
for undiagnosed illnesses because the veteran had service in 
Southwest Asia.  However, as noted above, the competent 
medical evidence does not reveal any current objective 
findings of right knee pain; rather the right knee was found 
to be unremarkable.  Absent a present diagnosis of a chronic 
disability manifested by right knee pain, service connection 
for it cannot be granted.  Therefore, the Board finds that 
consideration of the claimed disability as an undiagnosed 
illness would not be appropriate. See 38 C.F.R. § 3.317; 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

Accordingly, service connection for a right knee condition is 
not established.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Knee

Private medical records document a diagnosed left anterior 
cruciate ligament tear in July 2002.  The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records, however, fail to document any 
complaints, treatment or diagnoses for a left knee condition.  
More significantly, there is no competent medical evidence of 
a nexus.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The June 2002 and July 2002 private records which diagnosed 
the left anterior cruciate ligament tear noted the veteran 
injured her left knee in June 2002 while playing football.  
She denied prior injuries to the left knee at that time.  
Because these records were generated with a view towards 
ascertaining the veteran's then-state of physical fitness, 
they are akin to statements of diagnosis and treatment and 
are of increased probative value.  Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also  LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Similarly, the May 2004 VA examination attributed the left 
knee injury to an event unrelated to service.  During this 
examination the veteran described bilateral knee pain during 
service over the medial parapatellar region.  She denied 
swelling or other problems and indicated the problem occurred 
after prolonged running.  She explained she tore the left 
anterior cruciate ligament around June 2002 while playing 
football and indicated she was scheduled to have anterior 
cruciate ligament reconstruction.  She treated with anti-
inflammatories. 

Clinical examination revealed no significant evidence of 
effusion of the knees. There was no medial or lateral joint 
line tenderness.  An x-ray of the left knee showed an old 
segund avulsion fracture but otherwise there was excellent 
medial, lateral and patellofemoral compartments without 
evidence of degenerative changes.  The examiner was unable to 
find any treatment for bilateral knee complaints and noted 
minimal symptoms of the knees aside from the left anterior 
cruciate ligament tear that occurred after the veteran's time 
in service.

In sum, there are two opinions concerning the etiology of the 
left knee disability, both of which attribute the current 
disability to the anterior cruciate ligament tear that 
occurred after the veteran's separation from service.  There 
is no evidence indicating the anterior cruciate ligament tear 
was related to service.  Without such evidence of a nexus 
linking the current disability to an event or incident during 
service, service connection on a direct basis is not 
warranted.

The Board has considered the application of the criteria for 
undiagnosed illnesses because the veteran had service in 
Southwest Asia.  Although the veteran has requisite service 
in the Southwest Asia Theater of operations, her left knee 
condition has been diagnosed as an anterior cruciate ligament 
tear.  As such, service connection pursuant to 38 C.F.R. 
§ 3.317 is not warranted.  

Therefore, the preponderance of the evidence is against the 
veteran's claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Left Hip

The veteran seeks service connection for residuals of a left 
hip stress fracture.  Having carefully considered the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the evidence is at an approximate balance 
and the appeal will be allowed.

Service medical records clearly reflect the veteran had a 
left hip stress fracture around October 1991.  After this, 
she continued to treat for pain in the orthopedic clinic.  

During the May 2004 VA examination, the veteran explained her 
hip would occasionally pop.  She denied other significant 
groin pain.  Clinical examination reflected an excellent 
range of motion of the left hip without reproducible pain.  
An x-ray of the hip showed excellent joint space and no 
evidence of degeneration.  The examiner concluded that the 
residuals of the left hip stress fracture were service 
related and noted the veteran was treated for the left hip in 
1991.  The examiner explained that while there were no 
significant functional deficits from the left hip stress 
fracture during service and no limitation of motion, there 
may be occasional discomfort.  

Therefore, the veteran has residual discomfort and popping 
which a VA examiner has opined is a result of the stress 
fracture during service.  As such, the veteran has provided 
evidence of all three elements required for a grant of 
service connection for residuals of a left hip stress 
fracture and the claim for service connection is granted.

Right Foot

The veteran seeks service connection for a right foot injury.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The only diagnosed condition of the right foot is plantar 
fasciitis, which was diagnosed by a private physician in 
April 2004.  A subsequent May 2004 private record indicated 
the plantar fasciitis was resolving.  

The veteran underwent a VA examination in May 2004 to assess 
the presence and etiology of any foot disorder.  During this 
examination the veteran described mild foot pain, 
particularly in the plantar aspect of the right foot.  
However, clinical examination found no abnormalities other 
than flat foot deformities.  Specifically, there was no 
tenderness on the plantar surface in the region of peroneus 
brevis origin, no tenderness over the longitudinal arch and 
no Achilles tendon tenderness.  The examiner indicated there 
was a history of plantar fasciitis on the right, however, 
there was no indication the veteran treated for the condition 
during service.  The examiner also reported there were no 
records to show the veteran had a right foot injury or 
treated for any injury.  In fact, the examiner pointed out 
that the veteran denied a right foot injury during service. 

Concerning the April 2003 diagnosis of plantar fasciitis, the 
evidence suggests the condition was acute and transitory.  In 
fact, the May 2004 VA examination did not describe any 
current plantar fasciitis, but rather noted there was a 
history of plantar fasciitis.  Even assuming the plantar 
fasciitis diagnosed in April 2003 is the current disability, 
service connection is not otherwise warranted.  See Holbrook 
v. Brown, 8 Vet. App. 91 (1995) (Holding that the Board has 
the fundamental authority to decide a claim in the 
alternative.).  While service medical records document 
treatment for right foot pain in February 1991, there is 
simply no evidence which provides the necessary nexus between 
the plantar fasciitis and the complaints of foot pain during 
service.  

Nor is there any evidence of continuity of symptomatology.  
After the diagnosis of foot pain in February 1991, there is 
no complaint or treatment of right foot pain until April 
2003.  This gap in evidence of approximately 12 years 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact).  

Given the veteran's service in Southwest Asia, the Board also 
considered whether service connection may be granted under 
the presumptive provision of 38 C.F.R. § 3.317.  However, her 
complaints regarding right foot pain began prior to her 
service in Southwest Asia and have at times been attributed 
to plantar fasciitis (a known diagnosis).  Therefore, the 
Board finds that consideration of the claimed disability as 
an undiagnosed illness would not be appropriate. See 
38 C.F.R. § 3.317.

Under these circumstances, for the Board to conclude that the 
veteran has a right foot injury that had its origin during 
service would be speculation, and the law provides that 
service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, service connection for a right foot injury is 
not established in the absence of competent medical evidence 
of a current disorder and competent medical evidence 
demonstrating a relationship between a current disorder and 
service.  

While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection for a right foot injury may be granted.  The Board 
has also considered the benefit of the doubt rule in this 
case, but as the preponderance of the evidence is against the 
claim, the evidence is not in equipoise, and there is no 
basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for residuals of a left hip stress 
fracture is granted.

Service connection for a right foot disability is denied.


REMAND

In a November 2007 informal hearing presentation, the 
veteran, through her representative, alleged the residuals of 
the left third metatarsal fracture have worsened.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995).  Therefore an 
updated VA examination is needed in order to adequately 
evaluate the veteran's current level of disability. See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, concerning direct entitlement for the claim for 
entitlement to service connection for bilateral flat feet, 
the May 2004 VA examiner noted the veteran "obviously had 
flat feet in service."  The examiner did not provide any 
rationale for this finding, nor did he indicate whether there 
was a nexus or continuity of symptomatology.  His opinion is 
in conflict with the service medical records which fail to 
show a diagnosis of flat feet and he has not provided any 
rationale to reconcile this conflict.  As such, the May 2004 
examination is incomplete and another VA examination should 
be obtained. See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).  

The veteran is advised that a failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s). See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the veteran 
a comprehensive examination of the left 
third metatarsal, to be conducted by a 
qualified physician, and accompanied by 
any clinical testing deemed appropriate 
by the examiner.  The claims folder, and 
a copy of this remand, must be reviewed 
by the examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and offer comments 
and an opinion as to the severity of the 
veteran's left third metatarsal fracture 
disability.  The examiner is requested to 
express this opinion in terms of whether 
the left third metatarsal fracture 
residuals are moderate, moderately severe 
or severe. 

A clear rationale for all opinions and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  The RO/AMC should refer the claims 
file to the examiner who conducted the 
May 2004 VA examination for 
clarification.  The examiner is requested 
to review the veteran's claim file and to 
express an opinion as to the following:

a)  Whether or not the veteran had flat 
feet during service. 

b)  Whether the veteran performed any 
duties or participated in any training 
during service which could cause flat 
feet.

c)  If the veteran had flat feet during 
service, the examiner is requested to 
provide an opinion as to whether there is 
continuity of symptomatology or a nexus 
between the currently diagnosed bilateral 
flat feet and any symptoms during 
service.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 

Note:  If the physician who conducted the 
May 2004 VA examination is not available, 
refer the claims file to another 
appropriate physician.  If she/he 
determines that the veteran needs to be 
brought in for examination in order to 
address these questions, make 
arrangements for this to take place.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


